Citation Nr: 1717125	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased evaluation for post traumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to April 1980.  

This case comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In its decision, the RO denied the Veteran's request for an increase in his service-connected compensation for PTSD, continuing his previously assigned 30 percent disability rating.  After further proceedings, the Agency of Original Jurisdiction (AOJ) issued a new rating decision in June 2013, which increased the rating for PTSD from 30 percent to 70 percent.

In May 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is associated with the claims file.

In January 2013 and June 2016 the Board remanded this case for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




	(CONTINUED ON NEXT PAGE)


FINDING OF FACT

Throughout the relevant appeal period, the severity of the symptoms of the Veteran's PTSD have most closely approximated occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown.


CONCLUSION OF LAW

The criteria for a disability rating higher than 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

When VA receives a claim for an increased rating, it must notify the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Id.

The RO provided pre-adjudication VCAA notice in a letter dated December 2009. The letter notified the Veteran of the evidence needed to substantiate the claim for an increased rating.

Duty to Assist

VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims. Service treatment records, post-service treatment records, and lay statements have been associated with the record.

During the relevant appeal period, the AOJ arranged for psychological examinations of the Veteran in January 2010 and March 2013.  Through his representative, the Veteran later claimed that the severity of his PTSD symptoms had increased since the March 2013 VA examination.  For this reason, the Board remanded the Veteran's claim to arrange a new examination, which took place in August 2016.  

The Board has carefully reviewed the August 2016 VA examination report and finds that, together with the other evidence, it is adequate for rating purposes.  Thus, with respect to the claim for entitlement to an increased rating for his PTSD, there is no additional evidence which needs to be obtained.

Increased Rating for PTSD

A disability rating is determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The criteria authorize the Veteran's currently assigned 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF).  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under  DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders. The Veteran filed his pending claim for an increased rating for PTSD before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider the global assessment of functioning scores in the Veteran's treatment records and examination reports.

Analysis

Although the Veteran's current PTSD symptoms are related to traumatic experiences in Vietnam during his active duty service, he did not file a claim for service-connected disability compensation for PTSD until May 2007.  The RO granted this claim in May 2008 and assigned an initial disability rating of 30 percent.  The Veteran did not appeal that decision but, as the introduction to this decision explains, he filed a request for an increased rating for PTSD in November 2009, the effective date currently assigned for the 70 percent rating for PTSD.  Accordingly, the Board's will focus on the evidence concerning the severity of the Veteran's PTSD symptoms from November 2009 to the present.  

To help decide the increased rating claim, the RO arranged a VA examination in January 2010.  According to his subsequent report, the examiner reviewed the VA treatment records and summarized diagnoses and GAF scores indicated by the Veteran's treating mental health providers between March 2007 and October 2009.  The report indicates that the Veteran had nightmares and experienced poor sleep.  The examiner wrote that the Veteran startles easily, checks doors and windows to make sure they are locked and has constant thoughts about Vietnam.  He was, however, able to do all activities of daily living, including cooking, cleaning driving and shopping.  

During a mental status examination, the Veteran was oriented and had good concentration.  His mood was anxious and somewhat depressed.  He denied suicidal thoughts, plans or intent.  He had problems falling asleep and staying asleep.  According to the examiner, the Veteran had flashbacks, emotional numbness and survivor guilt.  His speech was understandable.  His thoughts were relevant, logical and coherent.  He denied delusions, hallucinations, panic attacks and phobias.  The examiner assigned a GAF of 70. According to the examiner, the Veteran was functioning better than he had in a long time and he was looking forward to his PTSD group therapy.  

In his hearing testimony, the Veteran criticized the January 2010 examination report.  According to the Veteran, the examiner strictly limited the Veteran's answers to the examiner's questions to "yes" or "no" and did not permit him to explain his responses.  The Veteran also correctly indicated that the assigned GAF score of 70 was significantly higher than the GAF scores assigned by his treating mental health providers (usually between 35 and 50).  

Recognizing the validity of the Veteran's concerns, the Board remanded the case for a new examination, which took place in March 2013.  The examining psychologist reviewed the Veteran's claims file and concurred with the diagnosis of PTSD.  The examiner's report indicates the presence of "moderate impairment" and a GAF of 55.  The psychologist indicated that the Veteran had a stable relationship with his wife.  Indeed, he described their relationship as "great."  He also reported having some long term friends from Vietnam, but had difficulty making new friends.  The Veteran had a stable vocational history with 22 years in the service and 18 years of work as a civilian employee of the Navy.  While the Veteran reported increasing symptoms after his retirement, he indicated that he could still participate in enjoyable activities.

In the examiner's opinion, the Veteran's symptoms most closely approximated the criteria for a 30 percent rating, i.e., occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  According to the examiner, the Veteran's symptoms consisted of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The remarks section indicates "The Veteran has thoughts of occasional suicidal ideations.  However, during the interview the Veteran did not indicate any suicidal ideations."  According to the examiner, the Veteran was not unemployable due to his PTSD.  She noted his stable work history, absence of disciplinary actions and multiple promotions at work.  

The most recent VA examination took place in August 2016. Once again, the examiner diagnosed PTSD.  In the examiner's opinion, PTSD symptoms most closely approximated the criteria for the 70 percent rating, i.e., occupational and social impairment with deficiencies in most areas.  

The history section of the report notes the examiner's review of the VA treatment records.  According to the examiner, the most recent psychiatric progress note was from July 2016.  That note indicated continuing hypervigilance, avoidance behaviors, intrusive memories and anger issues.  As of November 2015, "when he was described as doing well" the Veteran requested a break from therapy and his case was closed.  

The Veteran told the examiner that "he had taken a recent break from psychotherapy in order to see if he could get by without it and because he was planning an extended vacation.  He stated that since discontinuing psychotherapy appointments he has noted some increase in depressive symptoms, loneliness, and PTSD symptoms and that he plans to resume psychotherapy in the near future."   He told the examiner that he has never been hospitalized due to mental illness.  

The social and family history section of the report indicates that the Veteran had been married for 32 years.  He described his wife as supportive and said that she "assists him with managing anxiety symptoms and anger."  He told the examiner he could independently perform self-care and maintain personal hygiene, though his wife would sometimes remind him to shave or bathe.  He vacuums, but his wife does the cooking and the other household cleaning chores, with some assistance from the Veteran.  In his spare time, the Veteran said that he reads, watches television, uses the internet and does woodworking projects.  At the time of the examination, the Veteran and his wife had recently returned from an extended vacation, during which they visited a friend.  The Veteran told the examiner that he and his wife enjoy going out to eat and occasional travel to Las Vegas.  He was formerly active in a Masonic lodge, but had largely stopped participating.  The Veteran said he had few close friends, but he and his wife occasionally socialize with two local couples.  
  
The Veteran reported ongoing PTSD symptoms, including daily intrusive memories of Vietnam and occasional nightmares.  He did not report flashbacks.  "He stated that he will try to remain busy with woodworking projects or similar activities to reduce trauma memories."  The Veteran reported hypervigilance, preferring to sit with his back to the wall and he said that he kept weapons and security features in his home.  Although he did not consider himself depressed, he "acknowledged frustration with physical limitations and chronic pain from diabetic neuropathy.  He indicated that he can feel free from emotional distress while spending time with his wife, and indicated that his wife is helpful in keeping him calm and reducing anxiety symptoms."  

At the time of the August 2016 examination, PTSD symptoms consisted of anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting and neglect of personal appearance and hygiene.  "Mood was mildly dysphoric and affect was initially irritable, but became more appropriate as the appointment progressed."  The Veteran's speech was fluent, thought processes were logical and cognition appeared intact.  

In addition to the examination reports, the Board has considered the Veteran's mental health treatment records.  These consist of more than forty separate treatment notes from a licensed clinical social worker and multiple VA psychiatrists for the period relevant to this appeal (November 2009 to the present).  Many of these notes include GAF scores.  Throughout 2010, his GAF was usually 40 or 45, with a high of 50.  All GAF scores assigned by the Veteran's treating mental health providers in 2011, 2012 and 2013 were 40.  The most recent score was 45 in January 2015.  

Most of the treatment notes of the Veteran's VA psychiatrist throughout this period noted that the Veteran felt he was reliving stressful events in Vietnam almost daily.  He had difficulty falling and remaining asleep.  The Veteran told his psychiatrist that he had about three restless nights out of the week and on at least two occasions, the Veteran's wife told him he was "speaking Chinese" during the night.  The Veteran told his licensed clinical social worker that he felt anxious in crowds and that his hyper vigilance increases when he is outside of his house.  

In a mental health outpatient note dated January 2011, the Veteran reported increased symptoms, isolating himself and feeling frustrated with Veteran's organizations.  But by May of 2011, he said that his wife had noticed quite a bit of improvement in his nightmares.  In March 2012, the Veteran indicated that he kept a weapon near his bed and, in July and December of 2012, he expressed frustration with delays in the Veterans benefits appeals process.   According to multiple notes from his VA psychiatrist, the Veteran was "totally and permanently disabled on account of his service connected PTSD."  

The treatment records describe incidents during the appeal period when the Veteran's symptoms made life difficult or stressful.  In October 2011, the Veteran said he became anxious when he met a Vietnamese person at a store.  In September 2012, he said he was disturbed after reading a book by a former Navy S.E.A.L.  In January 2012, the Veteran said he swore at someone who bumped into him when shopping in a crowded store and "his wife had to calm him down."  In June 2013, the Veteran described a verbal altercation with another person at a casino in Las Vegas.  But according to the treatment note, the Veteran was able to recover quickly from this incident and enjoy the rest of the day with his wife.  According to a January 2015 treatment note, some of the Veteran's intrusive thoughts are triggered on the anniversary dates of significant stressful events in Vietnam.  

Nevertheless, there is also information in the VA treatment records indicating improvements in PTSD symptoms or describing the limited extent of those symptoms on the Veteran's functional abilities.  He described improvements in his symptoms according to treatment notes dated January 2010, March 2010, August 2010 and May 2011.  In August 2011, the Veteran said he felt he had been able to manage his own symptoms and reported engaging in enjoyable activities with his wife.  In September 2012, he reported that he was dealing with PTSD "fairly well."  In February 2013, he said that he had not experienced any recent intrusive thoughts or nightmares, though he continued to have trouble sleeping about three times each week.  In May 2013, he told his psychiatrist that he did not think he had significant depression.  In September 2013, he said that he was doing well and that he "has been trying to be more social."  He added that he and his wife were attending church and getting to know some of their neighbors.  In January 2014, he told his psychiatrist that "I sleep better and my temper his better."  The psychiatrist described him as being in a good mood in January and July of 2014 and in January of 2015.  In June 2015, he told his social worker "I'm happy." In November 2015, the social worker noted that "he continues to do well managing his PTSD symptoms.  He has meaningful activities.  He has been traveling with his wife.  They are planning a trip to San Diego in the near future.  He states that he would like to try a period of no therapy to see if he can maintain the gains he has made without having to continue periodic therapy session."  

Moreover, the mental status examination portions of his VA treatment notes consistently indicate that, throughout the relevant period, the Veteran was well oriented and appropriately dressed.  His speech was coherent and relevant.  His thought processes were logical and goal directed.  There was no evidence of paranoia or delusional thinking.  His insight and judgment were good and he denied suicidal and homicidal ideation.  

The Board has reviewed the Veteran's written statements and the transcript of his testimony at the May 2011 Travel Board hearing.  Much of his testimony provided substantially the same information described in the VA treatment records.  He said that he wakes up at night, sometimes sweating.  He said that he keeps the doors and windows of his house locked.  The Veteran testified that his wife had noticed quite a bit of improvement in his nightmares.  With respect to his social life, the Veteran said he visits a friend two or three times each week.  But he likes to do shopping early in the morning, to avoid crowds.  He explained that crowds make him nervous.  The Veteran said that he sometimes sees "a shadow" or experiences a feeling as if someone just walked by him quickly.  He said he goes to church with his wife about twice a month and that he feels comfortable there.  

Having considered the entire record, the Board finds that, throughout the appeal period, the Veteran's PTSD symptoms have most closely approximated the criteria for the currently assigned 70 percent rating - i.e. occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Taking into account the concerns expressed about the thoroughness of the examination in the Veteran's hearing testimony, the Board has not assigned significant weight to the January 2010 VA examination report.  The Board further acknowledges the opinion of the Veteran's treating VA psychiatrist that, due to his service-connected PTSD, he is permanently and totally disabled.  That opinion, however, is not consistent with VA's rating formula for mental disorders.  There is no evidence in the treatment records, examination reports, or lay statements that, at any relevant time, the Veteran has experienced gross impairment in thought processes or communication; grossly inappropriate behavior; persistent delusions or hallucinations; disorientation to time or place; inability to perform activities of daily living; or memory loss for the names of close relatives, own occupation or own name.  

The Veteran consistently denied delusions or hallucinations.  The March 2013 VA examination report is the only information suggesting suicidal ideation during the relevant appeal period.  And even this evidence was equivocal, the examiner noting that "The Veteran has thoughts of occasional suicidal ideations.  However, during the interview the Veteran did not indicate any suicidal ideations."  Suicidal ideation is one of rating criteria for the currently assigned 70 percent rating.  Because the Veteran denied suicidal ideation on dozens of occasions throughout the relevant appeal period, including during the most recent VA examination, the Board finds that the evidence does not support a finding of a persistent danger of hurting self or others, which is one of the criteria for a 100 percent rating.  
 
The Board has considered the relatively low GAF scores (35-50) indicated by the Veteran's treating mental health professionals during the appeal period.  Under the DSM-IV, a score in between 41 and 50 is associated with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  But a score between 41 and 50 does not precisely correspond to VA's general rating formula for mental disorders and the scores assigned to the Veteran are not necessarily inconsistent with the currently assigned rating of 70 percent.  More specifically, the treatment records do not indicate the presence of severe obsessional rituals, shoplifting, or the total absence of friends.  Suicidal ideation, to the extent it has existed during the appeal period, has been infrequent and, as the Board has noted, is consistent with the criteria for the currently assigned rating.  

The Veteran has indicated that his PTSD symptoms prevent him from maintaining substantially gainful employment.  If this is true, he may be eligible for an award of TDIU after completion of the development described in the remand section below.  Today's decision is limited to whether the Veteran is eligible for a rating higher than 70 percent for his PTSD.  On that question, the Veteran's testimony, the VA examination reports and the post-service mental health treatment records all favor the conclusion that his symptoms are not severe enough to warrant the assignment of a 100 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The medical evidence demonstrates that his social and occupational functioning is limited by several PTSD symptoms -anxiety, suspiciousness, chronic sleep impairment, difficulty adapting to stressful circumstances, impaired impulse control and difficulty establishing and maintaining effective work and social relationships - but those symptoms are specifically listed in the criteria for the ratings of 70 percent or lower.  There is no credible evidence that the Veteran has chronic symptoms of any of the criteria for a 100 percent rating or symptoms that are similar in severity to the criteria for a 100 percent rating.  Accordingly, his request for a schedular rating higher than 70 percent for service-connected PTSD is denied.
 

	(CONTINUED ON NEXT PAGE)

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology,  then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.

The schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's anxiety, suspiciousness, difficulty establishing and maintaining effective relationships, impaired impulse control, and chronic sleep impairment are all specifically contemplated by the schedular criteria.  According to the VA examination reports and treatment records, he remained capable of independently performing activities of daily living throughout the appeal period.  There is no evidence of frequent hospitalization and the impact of the Veteran's mental illness on employment is reflected in the criteria for his assigned 70 percent rating, i.e. "occupational and social impairment with deficiencies in most areas such as work, school, family, relations, judgment, thinking, or mood . . . ." and "difficulty in adapting to stressful circumstances (including work or a work like setting) . . . ."

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   In this case, the Veteran has nine other service-connected disabilities: renal involvement associated with diabetes mellitus type II (rated as 60 percent disabling), bilateral cataracts and glaucoma (20 percent) diabetes mellitus type II (20 percent); peripheral neuropathy of the bilateral lower extremities (20 percent right and 20 percent left); tinnitus (10 percent); right little finger fracture (noncompensable); erectile dysfunction (noncompensable); bilateral hearing loss (noncompensable) and hypertension (noncompensable).  None of the many mental health treatment notes and examination reports has suggested that the combined effect of the Veteran's PTSD and any of these conditions create an exceptional situation rending the usual schedular standards inadequate. Nor do the Veteran's lay statements mention the combined effects of his psychiatric disability and any other service-connected disabilities.  Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extra scheduler rating is unnecessary.


ORDER

Entitlement to a disability rating higher than 70 percent for PTSD is denied.


REMAND

In the Board's June 2016 remand, the AOJ was instructed to obtain the opinion of a vocational rehabilitation specialist on whether the Veteran has been unable to secure or follow a substantially gainful occupation due to particular service-connected disabilities, individually or in combination, prior to and certain significant dates.  

The AOJ obtained a report from a licensed clinical social worker in August 2016.  This report indicated that "the Veteran's symptoms of his PTSD have increased substantially" and that "the Veteran has continued a decline in his medical conditions and his hearing loss since 2009.  The impact on the Veteran's ability to participate in outside activities is clearly limited . . . ."  

Unfortunately, the report does not actually indicate whether the Veteran is or is not able to secure or follow a substantially gainful occupation due to his service-connected disabilities, either individually or in combination as requested in the prior Remand.  The report likewise fails to provide the requested opinions on the impact of various disabilities on the Veteran's ability to maintain employment before and certain dates.  

When the Board remands an appeal, the claimant obtains a right to compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the August 2016 social worker's opinion does not comply with the June 2016 remand orders, the Board must remand the TDIU issue to obtain an adequate opinion. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since June 2016.

2. Obtain an opinion from a vocational rehabilitation specialist or an appropriate health care provider on the impact of the Veteran's service-connected disabilities on his ability to work.  The examiner is asked to review the Veteran's claims file and respond to the following questions: 

(a) As a result of his service-connected PTSD 
(without consideration of his other service-connected disabilities) was/is the Veteran unable to secure or follow a substantially gainful occupation for the periods (i) prior to April 29, 2011, and (ii) since April 29, 2011?   On each issue, the report should thoroughly explain the reasons for the specialist's opinion;

(b) As a result of his service-connected PTSD in 
combination with his other service-connected disabilities, including renal involvement with systemic disease process, type II diabetes mellitus, peripheral neuropathy and hearing loss, was the Veteran unable to secure or follow a substantially gainful occupation before April 29, 2011?   The report should thoroughly explain the reasons for the specialist's opinion; and

(c) As a result of his renal involvement with systemic 
disease process, type II diabetes mellitus, peripheral neuropathy and hearing loss (without consideration of his PTSD) has the Veteran been unable to secure or follow a substantially gainful occupation since November 30, 2009?  The report should thoroughly explain the reasons for the specialist's opinion.

When addressing the functional effects of his service-connected disabilities, the examiner must not consider the Veteran's age or any non-service connected disabilities.

3. The AOJ must ensure that the requested opinion complies with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After the above development has been completed, readjudicate the appellant's claims with consideration of whether a grant of special monthly compensation under 38 U.S.C.A. § 1114(s) is warranted.  If any benefit sought on appeal remains denied, furnish the appellant and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


